 In the Matter of IMPERIAL BRASS MANUFAC7 QRINGCOMPANY, EMPLOYERand U.A.W.,A. F. L., AMALGAMATED LOCAL No. 286,PETITIONERCase No. 13-R-4058.Decided February 11, 19117Fyffe c6 Clark, by Mr. Albert J. Smith,of Chicago, Ill., for theEmployer.Messrs. Nick NardiandAlbert M. De Vito,of Chicago, Ill., for thePetitioner.Mr. John J. Gallione,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on December 16, 1946, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERImperial Brass Manufacturing Company is a corporation engagedin the manufacture of fuel and oil tube fittingsand accessories atChicago, Illinois.During the past year, it purchased raw materialsin excessof $50,000, of which over 50 percent came from points out-side the State of Illinois.During the same period, it sold finishedproductsat a value inexcess of $100,000, of which over 50 percentwas shipped to points outside the State of Illinois.The Employer has 2 plants in Chicago. Its main plant, whichemploys 500 people, is located at 1200 West Harrison Street, Chicago;and its other plant, which employs approximately 125 people, islocated at 2844-56 West Harrison Street, Chicago, Illinois.The em-ployees at the latter plant are the subject of this proceeding.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N L R B, No 95513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt.TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.TJ-IE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the. exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees in the Employer's plantlocated at 2844-56 West Harrison Street, Chicago,Illinois,includingthe head clerk of the stock room, but excluding tune clerks, typists,production schedule clerks, watchmen, laboratory technicians, fore-men, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe parties are in disagreement concerning eligibility of a schoolboy who is a part-time employee. The Employer has employed thisschool boy as a production worker for approximately 1 year.Duringthe schoolyear,he works approximately 15 to 20 hours per week.During school vacation, he works full time for half of his vacation,and half time for the other half of vacation.He receives the samerate of pay as other production workers.He is regularly and sub-stantially employed, and has a sufficient interest to entitle him tovote in the election.'Another employee, who is a production worker, has been granteda leave of absence to attend school for a few months.He is still car-ried on the Employer's pay roll.We agree with the parties that he1We find no merit in the Employer's contentionthat theBoard should not direct anelection on the groundsthat therecord does not disclosethat the Petitioner has a substan-tial interest among the employees involvedMatter of0 D Jennings,(Company,6S N. LR B 516;Matter of Phelps-Dodge Refining Corporation,69 N L R B 5362Matter of Joseph T Ryerson d Son,Inc,67 N L RB 88 ,Matterof HudsonDispatch,58 N L R B 115 IMPERIAL BRASSMANUFACTURING COMPANY515should be permitted to vote in the election.For the purposes of theelection; he shall be deemed to be an employee "on vacation," withinthe terms of the Direction of Election.We shall direct that the question concerning representation whichhas arisen be resolved by all election by secret ballot subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Imperial Brass ManufacturingCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by U. A. W., A. F. L. Amalgamated Local No. 286, forthe purposes of collective bargaining.